DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202011089435.X filed on 10/13/2020.
Response to Amendment
This office action is in response to the amendments submitted on 04/29/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1, 10 and 12, are amended and claim 3 is canceled.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5,8-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20180318746 A1) (hereinafter Thomas) in view of Moore et al. (US 20170211498 A1) (hereinafter Moore) and further in view Schindler et al. ( US 20210116143 A1) (hereinafter Schindler).
Regarding claim 1 Thomas teaches a) operating an airflow generation module to make an airflow flowing through a filter module (Fig 1, airflow generation module -108, Filter -142); b) monitoring the airflow by an air quality sensing module to obtain an air quality sensing value, and recording the air quality sensing value ( Fig 2, block 202- Receive air quality data from smart sensors placed in indoor “) and a sensing time corresponding to the air quality sensing value as a record data ( Para [0004], “ wherein the air quality data includes one or more measurement of at least one of humidity, temperature, particulate matter count, or volatile compound level (i.e. quality sensing value) , and a time associated with each measurement); c) performing, when a modeling condition (Fig 2, block 204, “generate predictive air quality model”)
	Thomas is silent with regards to c) performing, when a modeling condition is met, a regression analysis by a control module based on the record data to obtain a regression model, wherein the modeling condition comprises a condition that the air quality sensing value starts to decrease c1) not performing, when the modeling condition is not met and during an air quality improvement stage, the regression analysis by the control module d) calculating, when a prediction condition is met, a time for the air quality sensing value to reach an air quality threshold based on the regression model as a predicted remaining life; and e) generating a notification when the predicted remaining life is less than a life threshold.  
	Moore teaches c) performing, when a modeling condition is met, a regression analysis by a control module (Para [00018], A control module 26, Fig 1, block 26) based on the record data to obtain a regression model (Para [0042], “(in percent). The behavior data 114-114c (i.e. record data) can be used to establish a linear regression line 120”); d) calculating, when a prediction condition is met, a time for the air quality sensing value to reach an air quality threshold (Para [0039] and Para [0042]) based on the regression model as a predicted remaining life (Para [0042], “The behavior data 114-114c can be used to establish a linear regression line 120. The linear regression line 120 is then used to predict an air filter use life 122 at a predicted next maintenance event. The threshold described above can be adjusted if the predicted air filter use life 122 (i.e. predicted remaining life) is not below zero (or other number) before the next predicted maintenance event.”); and e) generating a notification when the predicted remaining life is less than a life threshold (Para [0039], “In various embodiments, the notification determination module 46 generates the notification signals 70 and/or messages 72 when the use life 66 indicates that the life of the air filter 14 is near complete (e.g., when the use life 66 is less than a threshold). The notification signals 70 and/or messages 72 include a message or other indication (e.g., audio or haptic) that the life of the air filter is near complete or that it is time to change the air filter 14”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement regression model and its usage to determine filter status as taught by Moore into the air filter modeling of Thomas since the technique of Moore is applied to improve prediction process of model of air filter. Therefore, this technique of improving current prediction system of air filter usable life would facilitate better notification system and help to start preventive maintenance accordingly (Moore, Para [0004]- [0005]).
	The combination of Thomas and Moore is silent with regards to wherein the modeling condition comprises a condition that the air quality sensing value starts to decrease c1) not performing, when the modeling condition is not met and during an air quality improvement stage, the regression analysis by the control module.
	Schindler teaches wherein the modeling condition comprises a condition that the air quality sensing value starts to decrease (Para [0007], “In some embodiments, performing the ventilation analysis further includes receiving pollutant concentration data over a third time period from the air quality dataset. In such an embodiment, the method may include selecting a parametric function that models the pollutant concentration data over the first time period and forecasting the parametric function (e.g., forecasting using the parametric function) over a fourth time period to generate the pollutant (i.e. air quality) decrease forecast.” Fig 7 also presents analysis time based on pollutant concentration i.e. air quality model and shows “Prediction allowed “point. According to Para [0063]- [0064], the regression model is generated based on air quality data set) c1) not performing, when the modeling condition is not met and during an air quality improvement stage, the regression analysis by the control module (Based on Fig 7 and 8 and Para [0068] the safe time zone is when pollutant is at satisfactory level i.e. air quality is no longer decreasing).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a time frame when regression model will start b as taught by Schindler into the air filter modeling of Thomas since the technique of Schindler is applied to improve prediction process of model of air filter. One of the ordinary skill in the art would appreciate, this technique of analysis initiation based on air quality model to efficiently utilize processing power and time and reduce overall cost (Schindler, Para [0004]- [0006]).

Regarding claim 2 the combination of Thomas, Moore and Schindler teaches the limitations of claim 1.
 	Thomas further teaches f) generating a notification of replacing a second filter module when the air quality sensing value is greater than the air quality threshold after the filter module is replaced to the second filter module (Fig 2, block 206 and 208 presents quality level comparison with a threshold and block 210 presents a notification (i.e. indication) to replace filter) and the airflow generation module operates for a period of test time (Para[0019], “time associated with each measurement”).   

Regarding claim 4 the combination of Thomas, Moore and Schindler teaches the limitations of claim 1.
	Thomas further teaches wherein the prediction condition comprises at least one of following conditions: when a time interval for executing prediction expires, when the control module receives a command to execute prediction of a remaining life of the filter module, when an actual use time of the filter module reaches a time point to execute prediction, and when a difference between the air quality sensing value sensed previously and the air quality sensing  value sensed currently reaches a threshold for executing prediction (Para [0024], “a difference between the slope/trajectory of the current plotted time series and the slope of the predictive air quality model above a certain threshold slope difference may indicate a temporary disruption in air quality”. Also based on Para [0026], “For instance, the temporary disruption in the air quality of the indoor space may remain if the slope difference or measurement difference that indicated the temporary disruption initially is still greater than the threshold difference If so (block 310, YES), the plotted time series and/or predictive air quality model for the indoor space may be analyzed (i.e. prediction condition met and prediction is done again) again (e.g., continuously, or periodically, such as every five minutes).” 

Regarding claim 5 the combination of Thomas, Moore and Schindler teaches the limitations of claim 1.
	Thomas is silent with regards to wherein the regression model is used to express a pattern of the air quality sensing value changing with the sensing time; wherein the regression analysis comprises at least one of following regressions: a linear regression, a logarithmic regression and a polynomial regression. 
	Moore teaches wherein the regression model is used to express a pattern of the air quality sensing value changing with the sensing time; wherein the regression analysis comprises at least one of following regressions: a linear regression, a logarithmic regression and a polynomial regression ( Para[0042], “FIG. 5, the behavior data (i.e. pattern of air quality) is shown at 114a-114c, where the x-axis 116 represents a vehicle health condition such as oil change events and the y-axis 118 represents air filter use life (in percent). The behavior data 114-114c can be used to establish a linear regression line 120. The linear regression line 120 is then used to predict an air filter use life 122 at a predicted next maintenance event.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement repression model and its usage to determine filter status as taught by Moore into the air filter modeling of Thomas since the technique of Moore is applied to improve prediction process of model air filter. Therefore, this technique of improving current prediction system of air filter usable life will facilitate better notification system and help to start preventive maintenance accordingly (Moore, Para [0004]- [0005]).

Regarding claim 8 the combination of Thomas, Moore and Schindler teaches the limitations of claim 1.
	Thomas is silent with regards to wherein the step d) comprises: d3) inputting the air quality sensing value sensed currently to the regression model to obtain a relative use time of the filter module when the prediction condition is met; and d4) calculating a difference between the relative use time and a predicted filter life as the predicted remaining life, wherein the predicted filter life is obtained by inputting the air quality threshold to the regression model.  
	Moore teaches wherein the step d) comprises: d3) inputting the air quality sensing value sensed currently (Para[0042], “behavior data”)  to the regression model to obtain a relative use time of the filter module when the prediction condition is met ( Para [0042], “determined use life”) ; and d4) calculating a difference between the relative use time and a predicted filter life as the predicted remaining life (Para [0001], remaining life) , wherein the predicted filter life is obtained by inputting the air quality threshold to the regression model ( Para[0042], “The behavior data 114-114C' can be used to establish a linear regression line 120. The linear regression line 120 is then used to predict an air filter use life 122 at a predicted next maintenance event. The threshold described above can be adjusted if the predicted air filter use life 122 (i.e. predicted remaining life) is not below zero (or other number) before the next predicted maintenance event. As can be appreciated, other maintenance behavior can be used to modify the threshold as the disclosure is not limited to the present examples.”) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement regression model to calculate remaining useful life as taught by Moore into the air filter modeling of Thomas since the technique of Moore is applied to improve remaining life calculation of air filter. Therefore, this technique of improving remaining life calculation process will enhance overall prediction process using the regression technique and make the repair and replacement process more controlled and efficient (Moore, Para [0004]- [0005]).

Regarding claim 9 the combination of Thomas, Moore and Schindler teaches the limitations of claim 1.
	Thomas further teaches wherein the air quality sensing value comprises a concentration of particulate matters or a concentration of airborne molecules (Para [0003], “wherein the air quality data includes one or more measurement of at least one of humidity, temperature, carbon monoxide, particulate matter count, or volatile compound level, and a time associated with each measurement;”)

Regarding claim 10 Thomas teaches an airflow generation module configured to generate an airflow flowing through the opening, the filter module, and (Fig 1, airflow generation module -108, Filter -142); an air quality sensing module disposed downstream from the filter module and configured to sense an air quality sensing value of the airflow (Fig 2, block 202- - Receive air quality data from smart sensors placed in indoor “); and  the airflow generation module and the air quality sensing module and configured to control the airflow generation module, wherein the control module is configured to record a record data comprising the air quality sensing value and a sensing time corresponding to the air quality sensing value(Para [0004], “ wherein the air quality data includes one or more measurement of at least one of humidity, temperature, particulate matter count, or volatile compound level (i.e. quality sensing value) , and a time associated with each measurement), and
	Thomas is silent with regards to a cabinet body comprising an accommodation space and at least one opening communicating with the accommodation space; a filter module disposed at the opening; a control module electrically connected to perform a regression analysis based on the record data to obtain a regression model when determining a modeling condition comprising a condition that the air quality sensing value starts to decrease is met, and not perform the regression analysis when the modeling condition is not met and during as air quality improvement stage  calculate a time period for the air quality sensing value to reach an air quality threshold based on the regression model as a predicted remaining life when determining a prediction condition is met, and generate a notification when determining the predicted remaining life is less than a life threshold.  
	Moore teaches a cabinet body (Fig 1, 16 – air cleaner assembly, Para [0015]) comprising an accommodation space (Fig 1, area around 14   Para [0015]) and at least one opening communicating with the accommodation space (Fig 1,20- opening, Para [0017], inlet 20 to direct air flow through air filter 14); a filter module disposed at the opening (Fig 1, 14- filter disposed at the opening 20); a control module electrically connected to (Para [0018], control module 26. According to Para [0013] there may be several integrated circuits under microprocessor or control device. Thus, they will be obviously in electrical connection) perform a regression analysis based on the record data to obtain a regression model when determining a modeling condition is met (Para [00018], A control module 26, Fig 1, block 26) based on the record data to obtain a regression model (Para [0042], “(in percent). The behavior data 114-114c (i.e. record data) can be used to establish a linear regression line 120”); and calculate a time period for the air quality sensing value to reach an air quality threshold based on the regression model as a predicted remaining life when determining a prediction condition is met( Para[0039] and Para[0042])  based on the regression model as a predicted remaining life (Para [0042], “The behavior data 114-114c can be used to establish a linear regression line 120. The linear regression line 120 is then used to predict an air filter use life 122 at a predicted next maintenance event. The threshold described above can be adjusted if the predicted air filter use life 122 (i.e. predicted remaining life) is not below zero (or other number) before the next predicted maintenance event.”); and  
generate a notification when determining the predicted remaining life is less than a life threshold (Para [0039], “In various embodiments, the notification determination module 46 generates the notification signals 70 and/or messages 72 when the use life 66 indicates that the life of the air filter 14 is near complete (e.g., when the use life 66 is less than a threshold). The notification signals 70 and/or messages 72 include a message or other indication (e.g., audio or haptic) that the life of the air filter is near complete or that it is time to change the air filter 14”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement repression model and its usage to determine filter status as taught by Moore into the air filter modeling of Thomas since the technique of Moore is applied to improve prediction process of model air filter. Therefore, this technique of improving current prediction system of air filter usable life will facilitate better notification system and help to start preventive maintenance accordingly (Moore, Para [0004]- [0005]).
	The combination of Thomas and Moore is silent with regards to a condition that the air quality sensing value starts to decrease is met, and not perform the regression analysis when the modeling condition is not met and during as air quality improvement stage.
	Schindler teaches a condition that the air quality sensing value starts to decrease is met (Para [0007], “In some embodiments, performing the ventilation analysis further includes receiving pollutant concentration data over a third time period from the air quality dataset. In such an embodiment, the method may include selecting a parametric function that models the pollutant concentration data over the first time period and forecasting the parametric function (e.g., forecasting using the parametric function) over a fourth time period to generate the pollutant (i.e. air quality) decrease forecast.” Fig 7 also presents analysis time based on pollutant concentration i.e. air quality model and shows “Prediction allowed “point. According to Para [0063]- [0064], the regression model is generated based on air quality data set), and not perform the regression analysis when the modeling condition is not met and during as air quality improvement stage (Based on Fig 7 and 8 and Para [0068] the safe time zone is when pollutant is at satisfactory level i.e. air quality is no longer decreasing).
	  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a time frame when regression model will start b as taught by Schindler into the air filter modeling of Thomas since the technique of Schindler is applied to improve prediction process of model of air filter. One of the ordinary skill in the art would appreciate, this technique of analysis initiation based on air quality model to efficiently utilize processing power and time and reduce overall cost (Schindler, Para [0004]- [0006]).

Regarding claim 11 the combination of Thomas, Moore and Schindler teaches the limitations of claim 10.
	Thomas further teaches an output module connected to the control module and configured to output the notification (Para [0010], “The user device 102 may be configured to display a user interface 114 and / or receive selections and inputs via the user interface 114”).wherein the control module is further configured to generate a notification of replacing a second filter module when determining the air quality sensing value is greater than the air quality threshold after the filter module is replaced to the second module ( Fig 2, block 206 and 208 presents  quality level comparison with a threshold and block 210 presents a notification (i.e. indication) to replace filter ) and the airflow generation module operates for a period of test time (Para[0019], “time associated with each measurement”).  
	Thomas is silent with regards to wherein the output module comprises at least one of following modules: a display module, an audio output module and a network transmission module, wherein the network transmission module communicates with an external computer through a network; wherein the control module is further configured to control the display module to display a notification image, or control the audio output module to play a notification audio, or control the network transmission module to transfer a notification message to the external computer; 
	Moore teaches an output module electrically connected to the control module and configured to output the notification (Para [0018], control module 26. According to Para [0013] there may be several integrated circuits under microprocessor or control device. Thus, they will be obviously in electrical connection); wherein the output module comprises at least one of following modules: a display module, an audio output module and a network transmission module, wherein the network transmission module communicates with an external computer through a network( Para[0039] , “The notification signals 70 and/or messages 72 include a message or other indication (e.g., audio or haptic) that the life of the air filter is near complete or that it is time to change the air filter 14”); wherein the control module is further configured to control the display module to display a notification image, or control the audio output module to play a notification audio, or control the network transmission module to transfer a notification message to the external computer ( Para[0018] , “ A control module 26 receives the signals from the sensors 22 and the signals and/or messages from the vehicle systems 24 and determines the use life of the air filter 14. The control module 26 selectively notifies a user (i.e. generating audio notification as mentioned in Para [0039]) of the use life and/or when the air filter 14 should be changed.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate audio notification as taught by Moore into the notification technique of Thomas since the technique of Moore is applied to improve notification process of model air filter. Therefore, this technique of applying audio notification would further improve warning method which is easily detectable and fasten the corrective action to reduce future damage (Moore, Para [0005]- [0006]). 
Regarding claim 12 the combination of Thomas, Moore and Schindler teaches the limitations of claim 10.
	Thomas further teaches wherein the prediction condition comprises at least one of following conditions: when a time interval for executing prediction expires, when the control module receives a command to execute prediction of a remaining life of the filter module, when an actual use time of the filter module reaches a time point to execute prediction, and when a difference between the air quality sensing value sensed previously and the air quality sensing value sensed currently reaches a threshold for executing prediction (Para [0024], “a difference between the slope/trajectory of the current plotted time series and the slope of the predictive air quality model above a certain threshold slope difference may indicate a temporary disruption in air quality”. Also based on Para [0026], “For instance, the temporary disruption in the air quality of the indoor space may remain if the slope difference or measurement difference that indicated the temporary disruption initially is still greater than the threshold difference If so (block 310, YES), the plotted time series and/or predictive air quality model for the indoor space may be analyzed (i.e. prediction condition met and prediction is done again) again (e.g., continuously, or periodically, such as every five minutes).	
Regarding claim 13 the combination of Thomas, Moore and Schindler teaches the limitations of claim 10.
	Thomas is silent with regards to a storage module electrically connected to the control module and configured to store the regression model and the record data; wherein the control module comprises a purification control module and a prediction module, wherein the purification control module is electrically connected to and configured to control the airflow generation module, and the prediction module is electrically connected to the air quality sensing module and configured to execute filter life prediction; wherein the regression model is used to express a pattern of the air quality sensing value changing with the sensing time; wherein the regression analysis comprises at least one of following regressions: a linear regression, a logarithmic regression and a polynomial regression.  
	Moor teaches a storage module electrically connected to the control module and configured to store the regression model and the record data (Para [0012], “like or corresponding parts and features. As used herein, the term module refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and/or memory that executes or stores one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality (As it is all electronic circuit so it is obvious they are electronically connected).”); wherein the control module comprises a purification control module (Fig 1, block 16) and a prediction module (Fig 1, 26), wherein the purification control module is electrically connected to and configured to control the airflow generation module ( Para[0017], “In operation, the air cleaner assembly 16 is configured to take air in through an inlet 20 and to direct the air to flow through the air filter 14 and then on to the engine 18.”), and the prediction module is electrically connected to the air quality sensing module and configured to execute filter life prediction ( Para[0018], “[0018] A control module 26 receives the signals from the sensors 22 and the signals and/or messages from the vehicle systems 24 and determines the use life of the air filter 14.The control module 26 selectively notifies a user of the use life and/or when the air filter 14 should be changed”); wherein the regression model is used to express a pattern of the air quality sensing value changing with the sensing time ( Para[0042], “behavior data” is the pattern. Para [0046] explains sensing time); wherein the regression analysis comprises at least one of following regressions: a linear regression, a logarithmic regression and a polynomial regression (Para [0042], “linear regression line 120).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement regression model to calculate remaining useful life as taught by Moore into the air filter modeling of Thomas since the technique of Moore is applied to improve remaining life calculation of air filter. Therefore, this technique of improving remaining life calculation process will enhance overall prediction process using the regression technique and make the repair and replacement process more controlled and efficient (Moore, Para [0004]- [0005]).

Regarding claim 17 the combination of Thomas, Moore and Schindler teaches the limitations of claim 10.
	Thomas is silent with regards to a storage module electrically connected to the control module and configured to store the air quality threshold, the regression model and the record data; wherein the control module is further configured to input the air quality sensing value sensed currently to the regression model to obtain a relative use time of the filter module, and calculate a difference between the relative use time and a predicted filter life as the predicted remaining life; wherein the predicted filter life is obtained by inputting the air quality threshold to the  regression model. 
	Moor teaches a storage module electrically connected to the control module and configured to store the air quality threshold the regression model and the record data (Para [0012], “like or corresponding parts and features. As used herein, the term module refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and/or memory that executes or stores one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality ( As it is all electronic circuit so it is obvious they are electronically connected ).”); wherein the control module is further configured to input the air quality sensing value sensed currently (Para[0042], “behavior data”) to the regression model to obtain a relative use time of the filter module, and calculate a difference between the relative use time and a predicted filter life as the predicted remaining life(Para [0001], remaining life) ; wherein the predicted filter life is obtained by inputting the air quality threshold to the  regression model( Para[0042], “The behavior data 114-114C' can be used to establish a linear regression line 120. The linear regression line 120 is then used to predict an air filter use life 122 at a predicted next maintenance event. The threshold described above can be adjusted if the predicted air filter use life 122 (i.e. predicted remaining life) is not below zero (or other number) before the next predicted maintenance event. As can be appreciated, other maintenance behavior can be used to modify the threshold as the disclosure is not limited to the present examples.”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement regression model to calculate remaining useful life as taught by Moore into the air filter modeling of Thomas since the technique of Moore is applied to improve remaining life calculation of air filter. Therefore, this technique of improving remaining life calculation process will enhance overall prediction process using the regression technique and make the repair and replacement process more controlled and efficient (Moore, Para [0004]- [0005]).

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Thomas in view of Moore and further in view of Schindler and further in view of Rausio et al. (US 20150059492 A1) (hereinafter Rausio). 
Regarding claim 6 the combination of Thomas, Moore and Schindler teaches the limitations of claim 1.
	Moore further teaches inputting the air quality threshold to the regression model to obtain a predicted filter life, and calculating a difference between the predicted filter life and an actual use time of the filter module as the predicted remaining life (Para [0042], “The behavior data 114-114C' can be used to establish a linear regression line 120. The linear regression line 120 is then used to predict an air filter use life 122 at a predicted next maintenance event. The threshold described above can be adjusted if the predicted air filter use life 122 (i.e. predicted remaining life) is not below zero (or other number) before the next predicted maintenance event. As can be appreciated, other maintenance behavior can be used to modify the threshold as the disclosure is not limited to the present examples.”).
	The combination is silent with regards to wherein the step d) comprises: dl) updating the regression model based on the record data newly updated when the prediction condition is met.
	Rausio teaches wherein the step d) comprises: dl) updating the regression model based on the record data newly updated when the prediction condition is met (Para [0075], “Responsive to the data acquisition, the regressive model is established or updated (old model relative to previous measurement period between the second last and last maintenance as explained herein earlier), which takes place at 506.” Fig 5,506)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement update of regression model as taught by Rausio into the model of Moore since the technique of Rausio is applied to regression model. Therefore, this technique of update of regression model and using the updated model for further prediction would facilitate usage of most recent measurement data to determine filter life which would generate a best reliable data.   (Rausio, Para [0013]).
Regarding claim 7 the combination of Thomas, Moore, Schindler and Rausio teaches the limitations of claim 6.
	Thomas further teaches g1) generating a notification of the predicted remaining life when the air quality sensing value sensed currently is lower than the air quality threshold and the predicted remaining life is greater than or equal to the life threshold; and g2) generating a notification of replacing the filter module when the air quality sensing value sensed currently is greater than the air quality threshold.  
g1)generating a notification of when determining that the air quality sensing value sensed currently is lower than the air quality threshold (Fig 2, block 204 -206, Para[0004], “ receive an indication of a required threshold air quality level for preventing an allergic or asthmatic reaction in a user associated with the indoor space , wherein the required threshold air quality level includes a measurement of at least one of humidity, temperature, particulate matter count, or volatile compound level, above which an allergic or asthmatic reaction is likely to occur in the user; predict, using the predictive air quality model, a future time when the air quality for the indoor space will reach the threshold air quality level; and display an indication that an air filter associated with the indoor space should be replaced at or before the predicted future time”. This paragraph indicates that when unwanted allergen and chemical particle increased such a way that it reaches a threshold and that means the quality degrades from certain threshold then a notification sent indicating replacement of the filter. Replacement of filter also points out the life of filter has reached its end) and g2) generating a notification of replacing the filter module when determining the air quality sensing value sensed currently is greater than the air quality threshold (Fig 2, block 210). 	
	Thomas does not explicitly teach the predicted remaining life and predicted remaining life is greater than or equal to the life threshold.
	Moore teaches the predicted remaining life (Para [0004], “remaining useful life”) and predicted remaining life is greater than or equal to the life threshold ( Para[0039], “In various embodiments, the notification determination module 46 generates the notification signals 70 and/or messages 72 when the use life 66 indicates that the life of the air filter 14 is near complete (e.g., when the use life 66 is less than a threshold)(i.e. remaining life is greater than a threshold as remaining life is difference between current use life and predicted life). The notification signals 70 and/or messages 72 include a message or other indication (e.g., audio or haptic) that the life of the air filter is near complete or that it is time to change the air filter 14”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement predicted life threshold determination as taught by Moore into the air filter usability prediction of Thomas since the technique of Moore is applied to improve prediction process for air filter life. Therefore, this technique of improving current prediction system of air filter usable life will facilitate better management by a threshold comparison technique (Moore, Para [0004]- [0006]).
Regarding claim 15 the combination of Thomas, Moore and Schindler teaches the limitations of claim 10.
	Thomas is silent with regards to a storage module electrically connected to the control module and configured to store air quality threshold , the regression model and the record data; wherein the control module is configured to update the regression model based on the record data newly updated, and input the air quality threshold to the updated regression model to obtain a predicted filter life, and calculate a difference between the predicted filter life and an actual use time of the filter module as the predicted remaining life.
	Moor teaches a storage module electrically connected to the control module and configured to store the regression model and the record data (Para [0012], “like or corresponding parts and features. As used herein, the term module refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and/or memory that executes or stores one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality (As it is all electronic circuit so it is obvious they are electronically connected).”); input the air quality threshold to the updated regression model to obtain a predicted filter life (Para [0042], “The behavior data 114-114C' can be used to establish a linear regression line 120. The linear regression line 120 is then used to predict an air filter use life 122 at a predicted next maintenance event. The threshold described above can be adjusted if the predicted air filter use life 122 (i.e. predicted remaining life) is not below zero (or other number) before the next predicted maintenance event. As can be appreciated, other maintenance behavior can be used to modify the threshold as the disclosure is not limited to the present examples.”) calculate a difference between the predicted filter life and an actual use time of the filter module as the predicted remaining life (Para [0001], remaining life, Para [0039])
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement regression model to calculate remaining useful life as taught by Moore into the air filter modeling of Thomas since the technique of Moore is applied to improve remaining life calculation of air filter. Therefore, this technique of improving remaining life calculation process will enhance overall prediction process using the regression technique and make the repair and replacement process more controlled and efficient (Moore, Para [0004]- [0005]).
	The combination is silent with regards to wherein the control module is configured to update the regression model based on the record data newly updated, and input the air quality threshold to the updated regression model 
	Rausio teaches wherein the control module is configured to update the regression model based on the record data newly updated, and input the air quality threshold to the updated regression model (Para [0075], “Responsive to the data acquisition, the regressive model is established or updated (old model relative to previous measurement period between the second last and last maintenance as explained herein earlier), which takes place at 506.” Fig 5,506).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement update of regression model as taught by Rausio into the model of Moore since the technique of Rausio is applied to regression model. Therefore, this technique of update of regression model and using the updated model for further prediction would facilitate usage of most recent measurement data to determine filter life which would generate a best reliable data.   (Rausio, Para [0013]).
Regarding claim 16 the combination of Thomas, Moore and Schindler and Rausio teaches the limitations of claim 15.
	Thomas further teaches wherein the control module is further configured to generate a notification of when determining that the air quality sensing value sensed currently is lower than the air quality threshold (Fig 2, block 204 -206, Para[0004], “ receive an indication of a required threshold air quality level for preventing an allergic or asthmatic reaction in a user associated with the indoor space , wherein the required threshold air quality level includes a measurement of at least one of humidity, temperature, particulate matter count, or volatile compound level, above which an allergic or asthmatic reaction is likely to occur in the user; predict, using the predictive air quality model, a future time when the air quality for the indoor space will reach the threshold air quality level; and display an indication that an air filter associated with the indoor space should be replaced at or before the predicted future time”. This paragraph indicates that when unwanted allergen and chemical particle increased such a way that it reaches a threshold and that means the quality degrades from certain threshold then a notification sent indicating replacement of the filter. Replacement of filter also points out the life of filter has reached its end) and the and the control module is further configured to generate a notification of replacing the filter module when determining the air quality sensing value sensed currently is greater than the air quality threshold (Fig 2, block 210). 
	Thomas does not explicitly teach the predicted remaining life and predicted remaining life is greater than or equal to the life threshold.
	Moore teaches the predicted remaining life (Para [0004], “remaining useful life”) and predicted remaining life is greater than or equal to the life threshold ( Para[0039], “In various embodiments, the notification determination module 46 generates the notification signals 70 and/or messages 72 when the use life 66 indicates that the life of the air filter 14 is near complete (e.g., when the use life 66 is less than a threshold)(i.e. remaining life is greater than a threshold as remaining life is difference between current use life and predicted life). The notification signals 70 and/or messages 72 include a message or other indication (e.g., audio or haptic) that the life of the air filter is near complete or that it is time to change the air filter 14”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement predicted life threshold determination as taught by Moore into the air filter usability prediction of Thomas since the technique of Moore is applied to improve prediction process for air filter life. Therefore, this technique of improving current prediction system of air filter usable life will facilitate better management by a threshold comparison technique (Moore, Para [0004]- [0006]).
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Thomas in view of Moore and further in view of Schindler and further in view of Yuan et al. (CN 207660901 U) (hereinafter Yuan). 
Regarding claim 14 the combination of Thomas, Moore and Schindler teaches the limitations of claim 10.
	The combination is silent with regards to wherein the cabinet body comprises a waterproof case, and a splash-proof structure is arranged near the opening for preventing water from entering the accommodation space, and the airflow generation module is disposed on the opening and comprises a waterproof fan.  
	Yuan teaches wherein the cabinet body comprises a waterproof case, and a splash-proof structure is arranged near the opening for preventing water from entering the accommodation space, and the airflow generation module is disposed on the opening and comprises a waterproof fan (Abstract, “water tight devices of radiator fan”, “waterproof cover is a rectangular structure”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement waterproof cabinet as taught by Yuan into the air filter of Thomas since the technique of Yuan is applied to improve prediction structure of air filter cabinet. Therefore, this modified and improved structure would not only provide full protection from moisture and any water body but also increase the lifetime of air filter and protect from all wear and tear (Yuan, Page 2).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over  Thomas in view of Moore and further in view of Schindler and further in view of Sidheswaran et al. (US 10150100 B2) (hereinafter Sidheswaran) .
Regarding claim 18 the combination of Thomas and Moore teaches the limitations of claim 10.
	Thomas further teaches wherein the air quality sensing module comprises at least one of a particulate matter sensor and an airborne molecular sensor, and the air quality sensing value comprises at least one of a concentration of particulate matters and a concentration of airborne molecules (Para [0003], “The method may include receiving air quality data from one or more smart sensors (i.e. particulate matter sensor and an airborne molecular sensor)  placed in an indoor space and configured to detect and transmit air quality data associated with the indoor space, wherein the air quality data includes one or more measurement of at least one of humidity, temperature, carbon monoxide (i.e. airborne molecules) , particulate matter count, or volatile compound level, and a time associated with each measurement; generating, by a processor, a predictive air quality model for the indoor space by plotting a time series for the received air quality data and deriving a linear progression for the air quality data based on the plotted time series”);
	The combination is silent with regards to wherein the filter module comprises at least one of a folding filters, an activated carbon filter, a HEPA filter and a chemical filter.
	Sidheswaran teaches wherein the filter module comprises at least one of a folding filter, an activated carbon filter (Abstract, “The present invention also provides for a device for reducing or removing a particle, a VOC and / or ozone from a gas comprising an activated carbon filter (ACF) on a media that is capable of being periodically regenerated”), a HEPA filter and a chemical filter.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement activated carbon filter as taught by Sidheswaran into the air filter of Thomas since the technique of Sidheswaran is applied to air filter. Therefore, this technique of selectin of activated carbon filter as air filter helps to reduce volatile organic component from air in efficient manner and help to maintain the quality of air in appropriate level.   (Sidheswaran, Col 3, line 50-60).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over  Thomas in view of Moore and further in view of Schindler and further in view of Fox et al. (US 20170361259 A1) (hereinafter Fox). 
Regarding claim 19 the combination of Thomas, Moore and Schindler teaches the limitations of claim 10.
	Moore further teaches plurality of carrying structures disposed in the accommodation space and the computer modules are disposed thereon (Para [0022], “received from other control modules (not shown) of the vehicle 10, and/or determined by other sub-modules (not shown) of the control module 26. In various embodiments, the control module 26 includes a dirty filter data datastore 30, a clean filter data datastore 32, a filter age data datastore 34, a mitigation module 36, a pressure-based use life computation module 38, an age-based use life computation module 40, a use life determination module 42, a peak engine power loss computation module 44, and a notification determination module 46.” All these reads on multiple computer modules.)
	The combination is silent with regards to a hub module connected to a network and an external power supply, the hub module connected to a plurality of computer modules and configured to provide power from the external power supply to the computer modules, and connect the computer modules to the network.
	Fox teaches a hub module connected to a network and an external power supply, the hub module connected to a plurality of computer modules and configured to provide power from the external power supply to the computer modules, and connect the computer modules to the network (Fig 2, 122- network ,Para[0007], “While viable, the user is required to form one or more holes into the HVAC ductwork (e.g., one or more drilled holes) and to preform initial calibration. Due to the numerous variants of HVAC equipment and installation methods, different filters, different airflow in heating and cooling modes, the need for sensor installation, and frequent lack of readily accessible electrical power near the HVAC system.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement this special structure as taught by Fox into the air filter structure of Moore since the technique of Fox is applied to air filter. Therefore, this special structure will facilitate a fully computer implemented power and air filter monitoring system which would make the system more robust and faster and clean (Fox, Para [0010]- [0011]).
Response to Arguments
Applicant's arguments filed on 04/29/2022 have been fully considered.
Applicant’s arguments with respect to claim(s) 1 and 10  have been considered but are moot because the new ground of rejection using new prior art .Please check the rejection section.
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Brownie et al. (US 20170293293 A1) – This art teaches for HVAC equipment failure prediction using regression analysis.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        5/18/2022